Order of disposition, Family Court, New York County (Jody Adams, J.), entered on or about September 22, 2010, which, upon fact-findings that respondent father sexually abused and neglected his stepdaughter and derivatively abused and neglected his two biological children, released the children to the *557custody of their mother, with supervision by petitioner Administration for Children’s Services and, inter alia, limited respondent to supervised visitation with his two children, unanimously affirmed, without costs.
A preponderance of the evidence supports the finding that respondent sexually abused and neglected his stepdaughter (see Family Ct Act § 1012 [e] [iii]; § 1046 [b] [i]) and the derivative finding as to the two biological children (see Family Ct Act § 1046 [a] [i]; Matter of Marino S., 100 NY2d 361, 373-374 [2003], cert denied 540 US 1059 [2003]). The stepdaughter’s testimony amply corroborated her out-of-court descriptions of the abuse (see Matter of Christina F., 74 NY2d 532, 536-537 [1989]). Contrary to respondent’s contention, the testimony contained only peripheral inconsistencies relating to dates and times, and the court did not err in crediting it.
The finding of derivative abuse and neglect is not undermined by the fact that, at the time of the abuse of the stepdaughter, one of the biological children was an infant and the other had not yet been born. The evidence of the abuse demonstrates that respondent’s parental judgment and impulse control are so defective as to create a substantial risk of harm to any child in his care (see Marino S., 100 NY2d at 374; Matter of Vincent M., 193 AD2d 398, 404 [1993]; Matter of Nyjaiah M. [Herbert M.], 72 AD3d 567 [2010]). Concur — Tom, J.P., Friedman, Acosta, DeGrasse and Román, JJ.